DETAILED ACTION
This is the first Non-Final Office action on the merits. Claims 1-10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statements of 06/15/2018 and 03/06/2020 have been received and reviewed.
Claim Objections
	Claims 1, 5, 7, and 8 are objected to because of the following informalities:
Claim 1, lines 6 and 8 both recite “a locked position”. It is understood from the drawings and the specification that there is only one locked position. Line 8 should recite “the locked position”.
Claim 5, line 2 recites “the actuating means”. Examiner understands this to be the actuating element previously recited in claim 1. Examiner will consider the claim to be referring to the actuation element. Examiner recommends consistency in naming.
Claim 7, line 3 is awkwardly worded.
Claim 8, lines 3 and 4 both recite “a speed”. It is understood from the drawings and the specification that this is the same speed that is previously recorded. Line 4 should recite “the speed”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 6, 7, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 4, 5, 6, 7, and 8 use the phrase “can be” which renders the claim indefinite because “can be” implies the feature is optional. It is unclear whether the limitation(s) following the phrase are part of the claimed invention. The claims would be definite if the word “can” was removed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 1 recites “an actuation transmission means”. The means for actuation transmission as disclosed in the specification are Bowden cables. As such, Examiner will interpret the actuation transmission means as Bowden cables.
Claim 7 recites “a switching means”. The means for switching as disclosed in the specification is a microswitch. As such, Examiner will interpret the switching means as a microswitch.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for disabling in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20160340941 to Taurasi and further in view of FR 2810754 to Guy.
Regarding claim 1, Taurasi teaches:
an actuating device for a lock (22) for a front bonnet (13) of a motor vehicle (11), the actuating device comprising;
a lock holder (safety catch member 19),
a rotary latch (ratchet 12), wherein the rotary latch can be brought by means of the lock holder into a locked position,
an actuating element (actuator handle 5) connected to the lock, wherein after a first actuation of the actuating element the front bonnet can be brought from a locked position (fig 3A) into a supported position (fig 3G) and wherein after at least one further actuation of the actuating element the front bonnet can be brought into a release position (Fig 3M; see paragraph 0071),
an actuation transmission means (21) between the actuating element and the lock (fig 3B),
Although Taurasi doesn’t teach:
a means for disabling the actuating device, with the result that actuation of the lock by means of the actuating element can be suppressed, Guy teaches that it is known in the art that for a means of disabling to be used in a motor vehicle hood to suppress the effect of a linear actuation on a lock (page 1, lines 1-16). It would have been obvious for a person having ordinary skill in the art before the time of filing to incorporate the means for disabling as taught by Guy into the assembly of Taurasi at least because doing so provides increased safety and prevents the hood from opening during an unwanted situation such as while driving.
Regarding claim 2: 

Regarding claim 3: 
Taurasi doesn’t teach the actuating device according to claim 1, wherein the means for disabling is a component of the actuating element and/or the lock. However, Guy teaches that it is well known in the art for a means of disabling to be a component of the actuation element (page 1 lines 4-11). It would have been obvious for a person having ordinary skill in the art before the time of filing to incorporate the means for disabling as taught by Guy into the assembly of Taurasi at least because doing so provides added control over the cables that open the hood of a motor vehicle, further decreasing the risk of unwanted opening of the hood.
Regarding claim 4:
Taurasi doesn’t teach the actuating device according to claim 1, wherein the actuation transmission means can be blocked by means of the means for disabling. However, Guy teaches that it is well known in the art for a means of disabling to block the actuation transmission means (cables; page 1 lines 4-11). It would have been obvious for a person having ordinary skill in the art before the time of filing to incorporate the means for disabling acting on the actuation transmission means as taught by Guy into the assembly of 
Regarding claim 5:
Taurasi doesn’t teach the actuating device according to claim 1, wherein the actuating element can be disengaged by means of the means for disabling. However, Guy teaches that it is well known in the art for a means of disabling cancel the effect of the actuation element, thus disengaging it from the rest of the actuation device components. It would have been obvious for a person having ordinary skill in the art before the time of filing to incorporate the means for disabling disengaging the actuation element as taught by Guy into the assembly of Taurasi at least because doing so provides added safety by preventing the opening of the hood via accidental actuation of the actuating element during risky environments such as while driving.
Regarding claim 6:
Taurasi doesn’t teach the actuating device according to claim 1, wherein the means for disabling can be operated electrically. However Guy teaches that it is well known in the art for a means of disabling to be operated electrically as the means for disabling disclosed by Guy is operated electrically. It would have been obvious for a person having ordinary skill in the art before the time of filing to incorporate the means for disabling being operated electrically into the assembly of Taurasi at least because doing so provides more control over the means for disabling to prevent the means for disabling from disabling the opening of the hood during undesirable situations.
Regarding claim 10, Taurasi teaches:
A method for controlling an actuating device with at least a lock (22), in particular a lock for a front bonnet (13) of a motor vehicle(11) being provided in which by means of an initial .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and be rewritten in independent form and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat Application Publication No. 20100237632 to Browne et al. teaches an electrically activated hood latch and release mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.